DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the amendment filed 05/10/2022, claims 53-66 were withdrawn from consideration due to restriction requirement. Therefore, claims 39-66 are pending and claims 39-52 are elected for examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 39-43, 46-47, 50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyoergy et al. (Gyoergy; WO 2009/044217).
	For claim 39, Gyoergy discloses a warning system for a vehicle (E.g. Page 7, line 21-34) comprising: 
	a) one or more lights positioned on a surface of the vehicle (E.g. Page 7, line 30 – Page 8, line 17),  
	b) one or more detectors detects and/or monitoring any one or more of an acceleration of the vehicle, a deceleration of the vehicle, and cruising of the vehicle (E.g. Page 7. Lines 21-34) ; and
	c) a processor configured to illuminate one or more of the lights when an acceleration of the vehicle, a deceleration of the vehicle, or cruising of the vehicle is detected (E.g. Page 7, line 30 – Page 8, line 17, Page 8, line 23 – Page 10, line 7).
	For claim 40, Gyoergy discloses wherein one or more of the detectors detects and/or monitors a position of an accelerator pedal of the vehicle and/or an autonomous acceleration or deceleration or cruising of the vehicle and/or a communicably connected acceleration or deceleration or cruising of the vehicle (E.g. Page 7, line 21-30, Page 8, line 23 – Page 10, line 7).
	For claim 41, Gyoergy discloses wherein one or more of the detectors detects and/or monitor a position of a foot brake of the vehicle and/or an autonomous braking of the vehicle and/or a communicably connected braking of the vehicle (E.g. Page 7, line 21-30, Page 8, line 23 – Page 10, line 7).
	For claim 42, Gyoergy discloses two or more lights, and a number of lights are illuminated by the processor in a predetermined temporal and/or spatial pattern as the deceleration progresses (E.g. Page 8, lines 8-22: The light emitting unit is controlled by the received signals; e.g. the (preferably green) light display units capable of emitting accelerating light signals are controlled proportionally with the received acceleration signal, (in the case of a smaller acceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger acceleration, larger number of units are in operation and the line is longer); the (preferably red) light display units capable of emitting decelerating light signals are controlled proportionally with the received deceleration signal, (in the case of a smaller deceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger deceleration, larger number of units are in operation and the line is longer); the (preferably blue and yellow) light display units capable of emitting speed light signals are controlled proportionally with the received speed signal, (in the case of a lower speed, smaller number of units are in operation, and the line is shorter, in the case of a higher speed, larger number of units are in operation and the line is longer).).
	For claim 43, Gyoergy discloses wherein the number of lights illuminated by the processor increases as the deceleration progresses (E.g. Page 8, lines 8-22:…the (preferably red) light display units capable of emitting decelerating light signals are controlled proportionally with the received deceleration signal, (in the case of a smaller deceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger deceleration, larger number of units are in operation and the line is longer)...).
	For claim 46, Gyoergy discloses two or more lights, and a number of lights are illuminated by the processor changes in a predetermined temporal or spatial pattern as the acceleration progresses (E.g. Page 8, lines 8-22: The light emitting unit is controlled by the received signals; e.g. the (preferably green) light display units capable of emitting accelerating light signals are controlled proportionally with the received acceleration signal, (in the case of a smaller acceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger acceleration, larger number of units are in operation and the line is longer); the (preferably red) light display units capable of emitting decelerating light signals are controlled proportionally with the received deceleration signal, (in the case of a smaller deceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger deceleration, larger number of units are in operation and the line is longer); the (preferably blue and yellow) light display units capable of emitting speed light signals are controlled proportionally with the received speed signal, (in the case of a lower speed, smaller number of units are in operation, and the line is shorter, in the case of a higher speed, larger number of units are in operation and the line is longer).).
	For claim 47, Gyoergy discloses wherein the number of lights illuminated by the processor increases as the acceleration progresses (E.g. Page 8, lines 8-22: The light emitting unit is controlled by the received signals; e.g. the (preferably green) light display units capable of emitting accelerating light signals are controlled proportionally with the received acceleration signal, (in the case of a smaller acceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger acceleration, larger number of units are in operation and the line is longer).).
	For claim 50, Gyoergy discloses wherein one or more of the detector monitors the speed of the vehicle and the processor is configured to calculate the acceleration and/or deceleration of the vehicle (E.g. Page 7, line 21-30, Page 9, line 1).
	For claim 52, Gyoergy discloses wherein the vehicle is configured to communicate to other vehicles that an acceleration, deceleration or cruising of the vehicle has been detected (E.g. Page 7, line 30 – Page 8, line 17, Page 8, line 23 – Page 10, line 7; the exterior light of the vehicle communicate to other vehicles the acceleration or deceleration detected of the vehicle).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 44-45 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gyoergy in view of Smith et al. (Smith; US Pat. No. 8,405,498).
	For claim 44, Gyoergy fails to expressly disclose wherein the predetermined pattern includes a color change of the illuminated lights as the deceleration progresses.	
	However, as shown by Smith, it was well known in the art of vehicle lights to include a predetermined pattern of light includes a color change of illuminated lights as deceleration progresses (E.g. Col 3, line 58 – Col 4, line 50)
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Smith in order to communicate a clearer notification about the deceleration state of the vehicle to other vehicles so that a better action can be performed by the other vehicles and thereby improve the overall safety on the road.
	For claim 45, Gyoergy fails to expressly disclose wherein an intensity of illumination of one or more of the lights changes as the deceleration progresses.
	However, as shown by Smith, it was well known in the art of vehicle lights to include an intensity of illumination of one or more of the lights changes as the deceleration progresses (E.g. Col 3, line 58 – Col 4, line 50).
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Smith in order to communicate a clearer notification about the deceleration state of the vehicle to other vehicles so that a better action can be performed by the other vehicles and thereby improve the overall safety on the road.
	For claim 48, Gyoergy fails to expressly disclose wherein the predetermined pattern includes a color change of the illuminated lights as the acceleration progresses.
	However, as shown by Smith, it was well known in the art of vehicle lights to include a predetermined pattern of light includes a color change of the illuminated lights as the acceleration progresses (E.g. Col 3, line 58 – Col 4, line 50)
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Smith in order to communicate a clearer notification about the acceleration state of the vehicle to other vehicles so that a better action can be performed by the other vehicles and thereby improve the overall safety on the road.
	For claim 49, Gyoergy fails to expressly disclose wherein an intensity of illumination of one or more of the lights changes as the acceleration progresses.
	However, as shown by Smith, it was well known in the art of vehicle lights to include an intensity of illumination of one or more of the lights changes as the acceleration progresses (E.g. Col 3, line 58 – Col 4, line 50).
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Smith in order to communicate a clearer notification about the acceleration state of the vehicle to other vehicles so that a better action can be performed by the other vehicles and thereby improve the overall safety on the road.

9.	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gyoergy in view of Zhou et al. (Zhou; US 2019/0366918).
	For claim 51, Gyoergy fails to expressly disclose wherein the vehicle is an autonomously driven vehicle.
	However, as shown by Zhou, it was well known in the art of vehicle to include an autonomously driven vehicle [0027-0028, 0046-0047, 0055]
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Zhou because autonomously driven vehicle have the potential to reduce crashes, prevent injuries, and save lives.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Locey (US 2019/0241120)
	Dingus (US 2018/0134210)
	Mullis et al. (US Pat. No. 9,855,889).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689